Exhibit 10.2 PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 5th day of June, 2014 by and among Selectica, Inc., a Delaware corporation (the “Company”), and the Investors set forth on the signature pages affixed hereto (each an “Investor” and collectively the “Investors”). Recitals A.The Company and the Investors are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended; and B.The Investors wish to purchase from the Company, and the Company wishes to sell and issue to the Investors, upon the terms and conditions stated in this Agreement, (i) an aggregate of up to 150,000 shares (the “Shares”) of the Company’s Series E Convertible Preferred Stock, par value $0.0001 per share (the “Series E Preferred Stock”), such Series E Preferred Stock to have the relative rights, preferences, limitations and designations set forth in the Certificate of Designation set forth in Exhibit A attached hereto (the “Certificate of Designation”) and to be convertible into an aggregate of up to 1,500,000 shares (subject to adjustment) (the “Conversion Shares”) of the Company’s Common Stock, par value $0.0001 per share (together with any securities into which such shares may be reclassified, whether by merger, charter amendment or otherwise, to the extent the Shares, in connection with any such reclassification, become convertible into such securities pursuant to the Certificate of Designation, the “Common Stock”), at a conversion price of $6.00 per Share (subject to adjustment), and (ii) warrants to purchase an aggregate of up to 375,000 shares of Common Stock (subject to adjustment) (the “Warrant Shares”) at an exercise price of $7.00 per share (subject to adjustment) in the form attached hereto as Exhibit B (the “Warrants”), all at a purchase price of (A)$60.00 per whole Share (or $6.00 per one tenth (1/10th) of a Share) plus the related Warrant (the “Per Share Price”) for an aggregate purchase price of up to Nine Million Dollars ($9,000,000) (the “Purchase Price”); and C.Contemporaneous with the sale of the Shares and Warrants, the parties hereto will execute and deliver a Registration Rights Agreement, in the form attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company will agree to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder, and applicable state securities laws. D.The Company has entered into an Agreement and Plan of Merger in the form attached hereto as Exhibit D (the “Merger Agreement”), pursuant to which the Company will, on or prior to the Closing (as defined below), acquire Iasta.com, Inc. and Iasta Resources, Inc. (together, the “Target Companies”) for an aggregate consideration (the “Merger Consideration”) consisting of up to (i)$7,000,000 in cash and (ii) 1,000,000 shares of Common Stock (the “Acquisition Shares”) (the “Acquisition”); In consideration of the mutual promises made herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
